Citation Nr: 0840892	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-32 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A & A) or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1970.  This matter is before the Board of 
Veterans' Appeals on appeal from a March 2006 rating decision 
by the Milwaukee, Wisconsin Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

Regarding housebound status, it is noteworthy that while the 
veteran travels by wheelchair, he is not shown to have a 
single disability rated 100%.  See 38 U.S.C.A. § 1114(s).  
Entitlement to SMC at the A & A rate is established (in 
pertinent part) by showing that, due to service connected 
disabilities, a veteran is so helpless as to require the 
regular aid and attendance of another person.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b). For consideration are such 
factors as the ability or inability (due to service connected 
disability) to dress one's self, to keep ordinarily clean and 
presentable, to feed one's self (due to loss of 
coordination/weakness of upper extremities), to attend to the 
wants of nature.  

The disability picture in this case is complicated by the 
fact that in addition to his service connected disabilities 
(which include peripheral neuropathy of the upper and lower 
extremities), the veteran has co-existing nonservice-
connected disabilities which include postoperative (cervical 
laminectomy) cervical spine stenosis.  The veteran has twice 
been examined by VA in conjunction with the instant claim, 
and it was found that in addition to requiring a wheelchair 
for ambulation and being unable to administer his own insulin 
daily, the veteran is prevented from grooming, severely 
impaired in bathing and dressing, and moderately impaired as 
to toileting and feeding.  The examination reports leave it 
unclear as to how much of the self-care function impairment 
is due to the veteran's service connected disabilities, 
including peripheral neuropathy, and how much is due to 
nonservice connected postoperative cervical spine disability.  
Another VA examination to clarify this matter is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an appropriate physician 
to determine whether (due to service 
connected disabilities, alone) he requires 
the regular aid and attendance of another 
person.  The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
tests or studies should be completed.  The 
examiner should note the veteran's service 
connected disabilities (i.e., excluding 
the effects of the nonservice-connected 
cervical spine disability) prevent him 
from protecting himself from the hazards 
incident to his environment, keeping 
himself clean and presentable, feeding 
himself due to loss of coordination of the 
upper extremities or extreme weakness, 
attending to the wants of nature, or 
otherwise require the regular aid and 
attendance by another person.  The 
examiner must explain the rationale for 
all opinions.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

